Case 17-10238      Doc 36     Filed 08/11/21 Entered 08/11/21 16:13:41            Desc Main
                                Document     Page 1 of 6



                THE UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Ewell Wallace                          )
                                               )   Case No: 17 B 10238
                                               )   Judge:   Thorne
                                               )   Chapter 13
         Debtor                                )

                                  NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S. Michigan, Suite 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Ewell Wallace., 8844 S. Aberdeen St, Chicago, IL 60620
 See attached service list.

         PLEASE TAKE NOTICE that on September 1, 2021 at 1:30PM. I will appear
 before the Honorable Judge Thorne or any judge sitting in that judge’s place, and present
 the Motion to Modify Plan, a copy of which is attached.

        This motion will be presented and heard electronically using Zoom for
 Government. No personal appearance is necessary or permitted. To appear and be heard
 on the motion, you must do the following:

        To appear by video, use this link: https://www.zoomgov.com. Then enter the
 meeting ID and passcode.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-
 646-828-7666. Then enter the meeting ID.

        Meeting ID and passcode. The meeting ID for this hearing is 160 9362 1728 –
 no password required. The meeting ID and further information can also be found on
 Judge Thorne’s web page on the court’s web site.

         If you object to this motion and want it called on the presentment date above,
 you must file a Notice of Objection no later than two (2) business days before that date. If
 a Notice of Objection is timely filed, the motion will be called on the presentment date. If
 no Notice of Objection is timely filed, the court may grant the motion in advance without
 a hearing.

                                               By: /s/ Angelica Harb
                                               Angelica Harb
                                               Law Office of Jason Blust, LLC
Case 17-10238      Doc 36    Filed 08/11/21 Entered 08/11/21 16:13:41           Desc Main
                               Document     Page 2 of 6



                                             211 W. Wacker Dr, Suite 300
                                             Chicago, IL 60606
                                             angieharb@clientfirstbankruptcy.com
                                             312-273-5001




                             CERTIFICATE OF SERVICE

        I, Angelica Harb, an attorney, certify that I served a copy of this notice and the
 attached motion on each entity shown on the attached list at the address shown and by the
 method indicated on August 11, 2021, before 6:00PM.
                  Case 17-10238       Doc 36     Filed 08/11/21           Entered 08/11/21 16:13:41     Desc Main
Label Matrix for local noticing                (p)JEFFERSON
                                                    DocumentCAPITAL SYSTEMS
                                                                       Page LLC3 of 6        U.S. Bankruptcy Court
0752-1                                         PO BOX 7999                                   Eastern Division
Case 17-10238                                  SAINT CLOUD MN 56302-7999                     219 S Dearborn
Northern District of Illinois                                                                7th Floor
Eastern Division                                                                             Chicago, IL 60604-1702
Mon Aug 9 15:17:31 CDT 2021
American Credit Acceptance                     City of Chicago Department of Finance         City of Chicago Department of Finance
961 E Main St                                  Bureau of Utility Billing and                 c/o Arnold Scott Harris P.C.
Spartanburg, SC 29302-2185                       Customer Service                            111 W. Jackson Blvd Ste.600
                                               Post Office Box 6330                          Chicago, IL 60604-3517
                                               Chicago, Illinois - IL 60680-6330

City of Chicago Dept. of Water Mgt.            City of Chicago Parking                       Com Ed
Department of Water Management                 Dept of Revenue                               Customer Care Center
333 S State St, Lower Level Room 10            PO Box 88292                                  PO Box 805379
Chicago, IL 60604-3900                         Chicago, IL 60680-1292                        Chicago, IL 60680-4179


Comcast Cable                                  Commonwealth Edison Company                   Convergent
PO Box 3002                                    Attn: Bankruptcy Department                   800 Sw 39th St
Southeastern, PA 19398-3002                    1919 Swift Drive                              Renton, WA 98057-4927
                                               Oakbrook Terrace, IL 60523-1502


Cook County Clerk                              Cook County Treasurer                         Cynthia Edwards
118 N. Clark Street, 4th Floor                 118 N Clark St                                4117 Sumter Drive
Chicago, IL 60602-1413                         Room 112                                      Matteson, IL 60443-2621
                                               Chicago, IL 60602-1590


Fed Loan Serv                                  Il Dept Of Healthcare                         (p)ILLINOIS DEPARTMENT OF REVENUE
Po Box 60610                                   509 South 6th Street                          BANKRUPTCY UNIT
Harrisburg, PA 17106-0610                      Springfield, IL 62701-1809                    PO BOX 19035
                                                                                             SPRINGFIELD IL 62794-9035


Katrina Bridges-Lucas                          LVNV Funding, LLC/                            Med Busi Bur
9319 S. Prairie                                North Star Capital Acquisition LLC            1460 Renaissance D
Chicago, IL 60619-7217                         Resurgent Capital Services                    Park Ridge, IL 60068-1349
                                               PO Box 10587
                                               Greenville, SC 29603-0587

PEOPLES GAS LIGHT & COKE COMPANY               Peoples Gas                                   Physiotherapy Associates
200 EAST RANDOLPH STREET                       130 E Randolph Dr                             2930 S Michigan Ave
CHICAGO, ILLINOIS 60601-6433                   Chicago, IL 60601-6207                        #107
                                                                                             Chicago, IL 60616-3270


Sabre Investments                              Stellar Recovery Inc                          The Northern Trust Company
120 W. Madison Street                          1327 Highway 2 West                           PO Box 92963
Chicago, IL 60602-4157                         Kalispell, MT 59901-3432                      Chicago, IL 60675-2963



U.S. Department of Education                   (p)US BANK                                    Us Dep Ed
C/O FedLoan Servicing                          PO BOX 5229                                   Po Box 5609
P.O. Box 69184                                 CINCINNATI OH 45201-5229                      Greenville, TX 75403-5609
Harrisburg, PA 17106-9184
                  Case 17-10238           Doc 36       Filed 08/11/21            Entered 08/11/21 16:13:41           Desc Main
Us Dept Of Education                                 Weltman,  Weinberg & ReisPage 4 of 6
                                                          Document                                        Angelica Harb
Po Box 5609                                          180 North LaSalle                                    Law Office of Jason Blust, LLC
Greenville, TX 75403-5609                            Suite 240                                            211 W. Wacker Dr., Ste. 300
                                                     Chicago, IL 60601-2704                               Chicago, IL 60606-1390


Ewell L Wallace                                      Jason Blust                                          Marilyn O Marshall
8844 S. Aberdeen St.                                 Law Office of Jason Blust, LLC                       224 South Michigan Ste 800
Chicago, IL 60620-3440                               211 W. Wacker Drive                                  Chicago, IL 60604-2503
                                                     Ste. 900B
                                                     Chicago, IL 60606-1217

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Jefferson Capital Systems, LLC                       Illinois Department of Revenue                       (d)JEFFERSON CAPITAL SYSTEMS LLC
PO Box 7999                                          P.O. Box 19035                                       PO Box 7999
St Cloud, MN 56302-9617                              Springfield, IL 62794                                St Cloud MN 56302



US Bank                                              End of Label Matrix
800 Nicollet Mall                                    Mailable recipients    36
Minneapolis, MN 55402                                Bypassed recipients     0
                                                     Total                  36
Case 17-10238         Doc 36   Filed 08/11/21 Entered 08/11/21 16:13:41           Desc Main
                                 Document     Page 5 of 6



                  IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


 IN RE: Ewell Wallace                          )
                                               )   Case No: 17 B 10238
                                               )   Judge:   Thorne
                                               )   Chapter 13
             Debtor                            )


                               MOTION TO MODIFY PLAN

         Now comes Ewell Wallace (hereinafter referred to as “Debtors”), by and through
 his attorneys, and moves this Honorable Court for entry of an Order Modifying Plan,
 pursuant to section 1329 of the bankruptcy code, and in support thereof, respectfully
 represents as follows:


            1.    On March 31, 2017, the Debtor filed a petition for relief under Chapter 13

 of the Bankruptcy Code.

            2.    This Honorable Court confirmed the Debtor’s Chapter 13 plan on May 31,

 2017. The confirmed plan called for payments of $755.00 for 60 months, paying

 unsecured creditors 100% on their claims.

            3.    Debtor’s attorney filed a motion to authorize Met Life Insurance to

 distribute insurance proceeds scheduled for August 18, 2021 stemming from Debtor’s

 total loss accident involving his 2005 Jeep Grand Cherokee. Met Life Insurance intends

 to pay Jefferson Capital Systems in the amount of $129.83 to pay their remaining claim

 in full.

            4.    The Debtor respectfully requests that the Trustee no longer disburse any

 funds to Jefferson Capital Systems as their claim will be paid in full by Met Life

 Insurance.

        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:
Case 17-10238     Doc 36    Filed 08/11/21 Entered 08/11/21 16:13:41          Desc Main
                              Document     Page 6 of 6




           1. The Trustee shall not make any further payments to Jefferson Capital
              Systems;
           2. For such other relief as this Court deems proper under the circumstances.



 Respectfully submitted,

 _____/s/ Angelica Harb
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
